Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Double Patenting

1.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e Terminal Disclaimer may be filled out completely online using web-screens. An e Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 15-20 of U.S. Patent No. 11,049,890. Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations are transparently found in the U.S. Patent No. 11,049,890 with obvious wording variations as shown in the following table.

U.S. Patent No. 11,049,890
Application No. 17/362,805
1. A stack of field-effect transistor (FET) devices comprising: a first node; a second node; 
1. A stack of field-effect transistor (FET) devices comprising: a first node; a second node; 
and a plurality of FET devices arranged in series between the first node and the second node, 
and a plurality of FET devices arranged in series between the first node and the second node, 
each FET device including an insulator layer, a substrate layer under the insulator layer, and a FET implemented on an active silicon layer formed over the insulator layer, 
each FET device including an insulator layer, a substrate layer under the insulator layer, and a FET implemented on an active silicon layer formed over the insulator layer, 
with a subset of the FET devices including a proximity electrode implemented adjacent to a corresponding FET and configured to receive a proximity bias signal and to generate an electric field between the proximity electrode and a region generally underneath the corresponding FET, 
with a subset of the FET devices including a proximity electrode implemented adjacent to a corresponding FET and configured to receive the proximity bias signal and to generate an electric field between the proximity electrode and a region generally underneath the corresponding FET.
the subset of FET devices receiving a common proximity bias signal.



U.S. Patent No. 11,049,890			Application No. 17/362,805

3-5 and 7.						2-4 and 5.


U.S. Patent No. 11,049,890
Application No. 17/362,805
15. A stack of field-effect transistor (FET) devices comprising: a first node; a second node; 
6. A stack of field-effect transistor (FET) devices comprising: a first node; a second node; 
and a plurality of FET devices arranged in series between the first node and the second node, each FET device including an insulator layer, a substrate layer under the insulator layer, and a FET implemented on an active silicon layer formed over the insulator layer, 
a plurality of FET devices arranged in series between the first node and the second node, each FET device including an insulator layer, a substrate layer under the insulator layer, and a FET implemented on an active silicon layer formed over the insulator layer, 
with a subset of the FET devices including a proximity electrode implemented adjacent to a corresponding FET and configured to receive a proximity bias signal and to generate an electric field between the proximity electrode and a region generally underneath the corresponding FET, 
with a subset of the FET devices including a proximity electrode implemented adjacent to a corresponding FET and configured to receive a proximity bias signal and to generate an electric field between the proximity electrode and a region generally underneath the corresponding FET; 
each FET device of the subset of FET devices receiving a separate proximity bias signal.

18. The stack of FET devices of claim 15 further comprising a first proximity bias circuit configured to provide a first proximity bias signal to a first FET device the subset of FET devices and a second proximity bias circuit configured to provide a second proximity bias signal to a second FET device of the subset of FET devices.
a first proximity bias circuit configured to provide a first proximity bias signal to a first portion of the subset of FET devices; and a second proximity bias circuit configured to provide a second proximity bias signal to a second portion of the subset of FET devices.



U.S. Patent No. 11,049,890			Application No. 17/362,805

3-5, partial of claim 15 and 17.			7-9, 10 and 11.


U.S. Patent No. 11,049,890
Application No. 17/362,805
1. A stack of field-effect transistor (FET) devices comprising: a first node; a second node; 
12. A stack of field-effect transistor (FET) devices comprising: a first node; a second node; 
and a plurality of FET devices arranged in series between the first node and the second node, 
and a plurality of FET devices arranged in series between the first node and the second node, 
each FET device including an insulator layer, a substrate layer under the insulator layer, and a FET implemented on an active silicon layer formed over the insulator layer, 
each FET device including an insulator layer, a substrate layer under the insulator layer, and a FET implemented on an active silicon layer formed over the insulator layer, 
with a subset of the FET devices including a proximity electrode implemented adjacent to a corresponding FET and configured to receive a proximity bias signal and to generate an electric field between the proximity electrode and a region generally underneath the corresponding FET, 
with each FET of the plurality of FET devices including a proximity electrode implemented adjacent to a corresponding FET and configured to receive a proximity bias signal and to generate an electric field between the proximity electrode and a region generally underneath the corresponding FET.
the subset of FET devices receiving a common proximity bias signal.




U.S. Patent No. 11,049,890			Application No. 17/362,805

2-5, 18, partial of claim 1, partial			13-16, 17, 18, 19 and 20.
of claim 15 and 17.


Conclusion


3.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649